DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the cooling to bypass flow efficiency ratio is no greater than 0.02. Claims 2-4 include alternate ranges for the cooling to bypass flow efficiency ratio. Paragraph ¶9 of PGPUBS of the present application 2020/0049070, discloses the cooling to bypass efficiency ratio may be defined as the ratio of the mass flow rate of the turbine cooling flow to the mass flow rate of the bypass flow at engine. The specification doesn’t provide any examples of the mass flow rates associated with the turbine cooling flow or the mass flow rates associated with the bypass flow. The ratios in the range of no greater than .02 can be satisfied by engines with 
Thus, Applicant has not enabled the combination of these factors, neither for the turbine, nor for the fan, and as such, one of ordinary skill in the art would not have known how to make and use the claimed invention. Claim 1 recites "at cruise conditions, the cooling to bypass flow efficiency ratio is no greater than 0.02.". When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims a gas turbine engine for an aircraft where the gas turbine engine at cruise conditions has a cooling to bypass flow efficiency ratio is no greater than 0.02. This ratio encompasses gas turbines that have infinitely small or infinitely large mass flow rates; (B) the nature of the invention – a geared turbofan, i.e., a gas turbine engine with a compressor and a turbine where the fan is driven through a gearbox by a turbine so that the fan rotated at a slower speed than the turbine where a first portion of the flow that has entered the engine bypasses the engine core and a second portion of the flow that has entered the engine is used to cool the turbine blades; (C) the state of the prior art - As discussed in the prior art rejections below, Miller, Sabnis and Greitzer each teach geared 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 1 recites the limitations "the flow (B),” “the turbine entry temperature,” “the inlet,” “the most axially upstream turbine rotor,” “the cooling to bypass flow efficiency ratio.”  Claims 2-19 depend from claim 1.
Claim 6 recites the limitations “the mass of ceramic matrix composite,” “the total mass of the second turbine,”
Claim 8 recites the limitation “the most axially upstream row of stator vanes.”
Claim 9 recites the limitation “the most axially upstream row of rotor blades.”
Claim 10 recites the limitation “the most axially upstream row of rotor blades.”
Claim 12 recites the limitation “the second most axially upstream row of rotor blades.”
Claim 14 recites the limitation “the axially most upstream row of stator vanes.”
Claim 15 recites the limitation “the axially most upstream row of rotor blades.”
Claim 17 recites the limitation “the fan diameter.”
Claim 18 recites the limitation “the range.”
Claim 19 recites the limitation “the maximum net thrust of the engine (not clear if this is the gas turbine engine) is in the range.”
Regarding claims 6, 7, 15, 17 and 19 the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 1 and claims 2-19 which depend from claim 1, it is unclear how the limitation in claim 1, “the turbine entry temperature, defined as the temperature at the inlet to the most axially upstream turbine rotor at a maximum power condition of the gas turbine engine, is The maximum power condition may be the maximum power condition at which the engine is certified, and may represent the maximum temperature at that location during operation of the engine. Such a condition is commonly referred to as a "red-line" condition.” However, the maximum power condition at which the engine is certified is not an “absolute maximum” rather it is some arbitrary value below an absolute maximum at which the engine can operate for some period of time without risking catastrophic failure. The arbitrary value that is selected depends on the agency that has certified the engine, which is not specified. Furthermore, the standard that is selected is not fixed and can change overtime at the purview of the agency that has defined the max power condition. Thus, for this first reason, the “maximum power condition” is unclear and the meets and bounds of claims can’t be determined. Claim 16, which refers to “a maximum power condition” is also rejected for this reason.
	Second, the temperatures in the gas turbine engine, such as the turbine entry temperature, evolve over time as the engine wears out and the engine becomes less efficient. This fact is supported in Fehrm, “Fundamentals of airliner performance, Part: 6; the engine,” which recites on page 12, “The low pressure turbine also houses the Exhaust Gas Temperature (EGT) probe part way into the LPT. EGT temperature is an important health monitoring tool for Turbofans. EGT gives a good indication of the wear state (erosion, deposits) of the whole turbine section. There is an EGT temperature level for a new engine and this temperature then gradually rises as wear and tear makes the engine less efficient. The FADEC then commands more fuel to be injected to achieve the commanded thrust, something that raises the EGT. At maximum allowed EGT level, the engine must be taken off wing for partial overhaul, often called performance restoration, where some of the core components are changed or if the cycle limits of the engine is reached for complete overhaul where most rotating parts of the engine is changed.” 
The EGT is directly related to the turbine entry temperature such that a higher EGT is an indication of a higher turbine entry temperature. Therefore, as the EGT changes as a function of time as the engine wears out, the turbine entry temperature will change as well. Thus, the turbine entry temperature at the maximum power condition will change over time depending on the wear state of the engine, which is a function of the operational history of the engine. The claims or the specification don’t define the operational history of the engine at which the maximum power conditions and the turbine entry temperatures are determined. Hence, for this second reason, the limitation is unclear and the meets and bounds of the claims can’t be determined. Claim 16, which refers to “a maximum power condition” is also rejected for this reason.
Third, a temperature that is measured within a gas turbine engine isn’t necessarily an indication that a first engine is structurally different from a second engine. For example, the temperatures within an engine can be changed by changing the energy content of the fuel without changing the structure of the engine. A change in the energy content of the fuel changes the conditions at which maximum power is generated and the associated temperature that occur within the engine at the maximum power condition, such as the turbine entry temperature. Thus, an engine may or may not meet the conditions of the claim depending on the fuel that is selected for the engine. However, the fuel type and its energy content that is used in the engine at the max power condition is not specified in the claims or the specification. Therefore, for this third reason, because the fuel and the energy content of the fuel is unspecified, the limitation is unclear 
Claim 1 includes the limitation “at cruise conditions, the cooling to bypass flow efficiency ratio is no greater than 0.02” (Claims 2-19 depend from claim 1.) It is unclear how “cruise conditions” limit the claim. Paragraph 130-132 of the U.S. Publication of the application discuss cruise conditions. For example, paragraph 130 recites, “cruise conditions have the conventional meaning and would be readily understood by the skilled person. Thus, for a given gas turbine engine for an aircraft, the skilled person would immediately recognize cruise conditions to mean the operating point of the engine at mid-cruise of a given mission (which may be referred to in the industry as the "economic mission") of an aircraft to which the gas turbine engine is designed to be attached.” Thus, as defined in the specification, the cruise conditions depend on knowing all of the possible ways that the claimed engine could be possibly used on any type of unspecified aircraft that operates in an unspecified manner to perform an undefined mission. Thus, for this first reason, it is unclear in what sense the limitation limits the gas turbine engine and the meets and bounds of the claim can’t be determined.
Second, the cooling to bypass flow efficiency is a ratio of the mass flow rate used for cooling the turbine to a mass flow rate through the bypass of engine at cruise conditions. It is not clear in what sense this ratio limits the structure of the claimed engine, such as the geometry of the engine or materials employed in the engine. For example, it is unclear what is structurally different between a first engine having, at cruise conditions, the cooling to bypass flow efficiency ratio of 0.02, which is in the claimed range versus a second engine having, at cruise conditions, the cooling to bypass flow efficiency ratio of 0.021, which is outside of the claimed range. Thus, for this second reason, the meets and bounds of the claim can’t be determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 5, 8, 9, 11, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller (U.S. 2018/0355804).
Regarding claim 1, Miller teaches a gas turbine engine (10, Fig. 1) for an aircraft (¶17) comprising: an engine core (16) comprising: a turbine (28,30), a combustor (26), and a compressor (22,24), the turbine comprising a first turbine (30) and a second turbine (28) and the compressor comprising a first compressor (22) and a second compressor (24); a first core shaft (36) connecting the first turbine to the first compressor (Fig. 1); a second core shaft (34) connecting the second turbine to the second compressor (Fig. 1), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft, the gas turbine engine further comprising: a bypass duct radially outside the engine core (¶18-¶23); a fan (14) comprising a plurality of fan blades (40); and a gearbox (46) that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft (¶19), wherein: part (C) of the flow (B) (64) that enters the engine core bypasses the combustor and is used as turbine cooling flow to cool the turbine (¶003); the turbine entry temperature, defined as the temperature at the inlet to the most axially upstream turbine rotor at a maximum power condition of the gas turbine engine (¶22, additionally, the term "rated speed" with reference to the turbofan engine 10 refers to a maximum rotational speed that the turbofan engine 10 may achieve while operating properly. For 
Regarding claim 5, Miller teaches the invention as claimed and discussed above and Miller further teaches the second turbine comprises at least one ceramic matrix composite component (¶37).
Regarding claim 8, Miller teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least one row of stator vanes (68A, 68B); and the most axially upstream row of stator vanes are metallic (¶40) or ceramic matrix composite (¶37).
Regarding claim 9, Miller teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least one row of rotor blades (70A, 70B); and the most axially upstream row of rotor blades are metallic (¶40) or ceramic matrix composite (¶37).
Regarding claim 11, Miller teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least two rows of stator vanes (68A, 68B); and the second most axially upstream row of stator vanes (68B) vanes comprise a ceramic matrix composite (¶38).
Regarding claim 12, Miller teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least two rows of rotor blades (70A, 70B); and the second most axially upstream row of rotor blades (70B) comprise a ceramic matrix composite (¶39).
Regarding claim 16, Miller teaches the invention as claimed and discussed above and Miller further wherein the turbine entry temperature, defined as the temperature at the inlet to the most axially upstream turbine rotor at a maximum power condition of the gas turbine engine, at least 1850K, 1900K, 1950K or 2000K (As discussed above for claim 1, Miller teaches a turbine entry temperature of 2145 K, which is at least 1850K, 1900K, 1950K or 2000K.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miller (U.S. 2018/0355804).
Miller teaches the invention as claimed and discussed above for claim 1. Regarding claims 2-4, which includes the limitations, the cooling to bypass efficiency ratio is in the range of from between 0.005 and 0.02 (Claim 2), the cooling to bypass efficiency ratio is in the range of from between 0.006 and 0.01 (Claim 3) and the cooling to bypass efficiency ratio is in the range of from between 0.007 and 0.013 (Claim 4), Miller teaches the claimed ranges because when the prior art device is the same as a device described in the specification (in this case, a geared, bypass turbofan engine with turbine blade cooling) for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (in this case, operation of the geared turbofan engine with turbine blade cooling to provide a ratio between the mass flow rate of the turbine cooling flow to the bypass mass flow rate within the claimed ranges). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), MPEP 2112.02.
Regarding claim 19, Miller teaches the invention as claimed and discussed above for claim 1 and Miller further teaches the engines generating at least 20,000 pounds of thrust (89 kN) (Fig. 6, step 204. See also, ¶25).  It has been held that in the case where the claimed ranges, in this case the thrust between 160 kN to 550 kN, respectively, overlap disclosed by the prior art, in this case greater than 89 kN, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) in view of Oates (Aerothermodynamics of gas turbine and rocket propulsion, Ch. 7, pp. 231-275).

Oates teaches formulas for characterizing and optimizing the performance of Turbofan engines (pp. 231-275). In particular, on pages 253-255, eqs. 7.88-7.93, Oates teaches the effects of bleed air taken from the compressor on the turbine performance. The bleed air is characterized by ε1+ ε2, where a total of the sum of ε1+ ε2 is equal to a ratio of the coolant mass flow to the mass flow through the engine core. The cooling to bypass flow ratio efficiency ratio is (ε1+ ε2)/ (bypass flow ratio). On page 275, Oates teaches an example of the (ε1+ ε2) =.1. On page 253, Fig. 7.11, Oates teaches a bypass flow ratio of 10. Hence, Oates teaches a cooling to bypass flow ratio efficiency of .01.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller to have a cooling to bypass flow ratio efficiency of .01, as taught by Oates, in order to improve the engine efficiency by minimizing the required cooling airflow as taught by Miller (¶4). 
Miller in view of Oates, as discussed so far, does not teach a cooling to bypass flow ratio of efficiency of 0.005 to 0.2; 0.006 to 0.016; and 0.007 to 0.013.  However, it has been held that in the case where the claimed ranges, in this case the ratio of efficiency values of 0.005 to 0.2; 0.006 to 0.016; and 0.007 to 0.013, respectively, overlap disclosed by the prior art, in this case Oates rate of efficiency value of 0.01, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) in view of Morrison (U.S. Patent No. 6,197,424).
Miller teaches the invention as discussed above for claim 1. Further, Miller teaches the turbine comprises two row of rotor blades, a first row (70A) and a second row (70B). However, Miller fails to teach about seal segments surrounding the rotor blades. Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1).  Morrison teaches the CMC seals reduce cooling requirements (Col. 10: 63-65).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller have i) the most axially upstream row of rotor blades of the turbine being radially surrounded by seal segments and the seal segments comprise a ceramic matrix composite or ii) the second most axially row of rotor blades is radially surrounded by ceramic matrix composite seal segments, as taught by Morrison, in order to, reduce the engine cooling requirements, as taught by Morrison (Col. 10:63-65).
Claims 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) in view of Greitzer (Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles, Cooperative Agreement Number NNX08AW63A, March 2010).
Regarding claim 6, Miller teaches the invention as claimed and as discussed above with respect to claim 5. Miller doesn’t explicitly specify a value for the mass of ceramic matrix composite in the second turbine. However, Greitzer teaches weight values for engine components in the second turbine, such as rotor blades and stator blades in the second turbine for 
As an example, in Table H.3 of Greitzer, the second turbine of a CFM56-7B7 weighs 509 pounds. The rotor and stator blades weigh 96 pounds. If the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 29 pounds. Hence, the weight of the blades is 67 pounds and the weight of the turbine is 480 pounds. Thus, Greitzer teaches the mass of the ceramic matrix composite in the second turbine is 14%, which is in the range of 2% to 15%.   
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller have mass of the ceramic matrix composite in the second turbine in the range of 2% to 15%, as taught by Greitzer in order to reduce the weight of the engine as taught by Greitzer (Appendix H).
Regarding claim 7, Miller in view of Greitzer teaches the invention as claimed and as discussed above. Miller in view of Greitzer, as discussed so far, lacks details of the materials of the first turbine, such as the rotor and stator blades. Greitzer teaches weight values for engine components in the first and second turbine, such as rotor blades and stator blades in the first and second turbine for various engines (HPT, Table H.4). In table H.5, Greitzer teaches each of the blades or stators of the first turbine or the second turbine can be formed from a metal or CMC components. CMC components are used to reduce the weight of the engine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Miller in view of Greitzer have the first turbine comprises at least one ceramic matrix composite, as taught by Greitzer, in order to reduce the weight of the engine. 
Regarding claims 14 and 15, Miller teaches the invention as claimed and as discussed above for claim 1. Miller lacks details of the materials of the first turbine, such as the rotor and stator blades. In table H.5, Greitzer teaches each of the blades or stators of the first turbine or the second turbine can be formed from a metal or CMC components. CMC components are used to reduce the weight of the engine as compared to using metal components. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Miller have the axially most upstream row of stator vanes or axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite, as taught by Greitzer, in order to reduce the weight of the engine. 
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) in view of Sabnis (U.S. publication No. 2017/0175675).
Regarding claim 17, Miller teaches the invention as discussed above for claim 1. Miller doesn’t teach details of the fan diameter. Sabnis teaches geared engine designs that provide more thrust efficient engines by allowing the fan and turbine that drives the fan to each operate closer to their optimal rotational speeds via the use of gearbox (¶3, ¶69). Sabnis further teaches the thrust efficient engine designs have a fan diameter in the range of 50 inches (127 cm) to 160 inches (406 cm).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Miller have a fan diameter in the range 127 cm to 406 cm, as taught by Sabnis, in order to provide a more thrust efficient engine as taught by Sabnis.
It has been held that in the case where the claimed ranges, in this case the fan diameter in the range of 225 cm to 400 cm, overlap disclosed by the prior art, in this case, a fan diameter of 
Regarding claim 18, Miller teaches the invention as discussed above for claim 1. Miller doesn’t teach details of the gear ratio in the gear box. Sabnis teaches a gear reduction ratio of greater than 1.8, and in some embodiments, greater than 4.5 (¶46). Thus, Sabnis teaches the gear reduction ratio can be between 1.8 and 4.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Miller have the gear reduction ratio in range between 1.8 and 4.5, as taught by Sabnis, in order to provide a more thrust efficient engine as taught by Sabnis. It has been held that in the case where the claimed ranges, in this case the gear reduction ratio is in the range of 3.3 to 4, overlap disclosed by the prior art, in this case, a gear reduction ratio between 1.8 and 4.5, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741